     Case 15-31416           Doc 45   Filed 12/04/18    Entered 12/04/18 12:30:10       Desc     Page 1
                                                       of 3
                             IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF UTAH
                                                                                   Dated: 12/04/2018
In re: NICHOLE M WINTERS
Bankruptcy Number: 15-31416

  NOTICE OF CHAPTER 13 TRUSTEE’S MOTION TO DISMISS AND NOTICE OF DEADLINE TO
                  OBJECT AND TO SET OBJECTION FOR A HEARING
                         Objection Deadline: December 28, 2018

PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed with the United States Bankruptcy Court
for the District of Utah a motion to dismiss your bankruptcy case for failure to comply with the terms of the
court’s confirmation order. The specifics are set forth in the motion included herewith.
YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.
If you do not want the Court to dismiss your Chapter 13 case, then you must take the following three (3)
actions:
       1. On or before December 28, 2018 (the “Objection Deadline”) you or your lawyer must ﬁle with
   the Bankruptcy Court a written objection to the Trustee's motion explaining why your bankruptcy case
   should not be dismissed. If you do not have access to the court’s electronic filing system (“ECF”), you
   can hand-deliver or mail your objection to the following address: (if you mail your objection, it must be
   received by the court on or before the Objection Deadline):
                                            United States Bankruptcy Court
                                           350 South Main Street, Room 301
                                                Salt Lake City, UT 84101
       2. On or before the Objection Deadline, and after filing your objection, you must contact the
   Bankruptcy Court to reserve a hearing date and time when your objection will be considered by the
   Bankruptcy Judge.
       3. On or before the Objection Deadline, and after reserving your court hearing date, you must also
   file a notice of hearing with the Bankruptcy Court, which notice will be served electronically on the
   Trustee (you do not need to mail a copy to the Trustee).
If you or your attorney do not complete all three of these actions, the Bankruptcy Court may decide that
you do not oppose the Trustee‘s motion to dismiss and may enter an order granting that relief without
further notice or hearing.
         Case 15-31416       Doc 45      Filed 12/04/18     Entered 12/04/18 12:30:10            Desc      Page 2
                                                           of 3




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org

                                  UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF UTAH
                                         NORTHERN DIVISION

IN RE:                                                    CASE NO: 15-31416
NICHOLE M WINTERS
                                                          Chapter 13

                         Debtor                           Hon. R. KIMBALL MOSIER


                         TRUSTEE'S MOTION TO DISMISS FOR NON-COMPLIANCE
                                    WITH CONFIRMATION ORDER


   The Standing Chapter 13 Trustee, hereby moves this Court for an entry of an Order dismissing the above-entitled
case for failure to comply with the Order Confirming Debtor's Chapter 13 Plan. In support thereof, the Trustee
represents as follows:
   1. Pursuant to the terms of the Order Confirming Debtor's Chapter 13 Plan, the Debtor is required to make
payments of $191.00 on or before the 25th day of each month. The above named Debtor has failed to comply with
this term of the confirmed plan resulting in a delinquency in monthly payments to the Trustee in the total sum of
$955.00 (see Exhibit "A").
    2. The Trustee may withdraw this Motion to Dismiss if the entire delinquency in the amount stated above is
received by the Trustee and posted to the Debtors' bankruptcy case by December 28, 2018. If the payment is tendered
after the next monthly payment comes due on the 25th, the Trustee will not withdraw the Motion to Dismiss unless an
additional $191.00 is included in the payment to cure the delinquency stated in paragraph (1).
    3.    On or before December 28, 2018, you must complete all three (3) of the following actions in response to this
motion or your case may be administratively dismissed without further notice or hearing: (a) file with the Bankruptcy
Court a written objection to this motion; (b) reserve a hearing date and time with the Bankruptcy Court when your
         Case 15-31416          Doc 45      Filed 12/04/18      Entered 12/04/18 12:30:10           Desc       Page 3
                                                               of 3




objection will be heard; and (c) file with the Bankruptcy Court a notice of hearing on your objection.
    4. Sufficient notice of the resulting Order of Dismissal will be provided to all parties in interest pursuant to
Fed.R.Bankr.P. 2002(f).
    THEREFORE, unless the Debtor cures this default in the plan, it is in the best interest of creditors and the estate
that the Court enter an Order of Dismissal dismissing this case under 11 U.S.C. 1307.



 Dated: 12/4/2018                                            LAJ /S/
                                                             LON A. JENKINS
                                                             CHAPTER 13 TRUSTEE


                                                 CERTIFICATE OF MAILING

      The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss was
  served upon all persons entitled to receive notice in this case via ECF notification or by U.S. Mail to the following
  parties on December 04, 2018:

    NICHOLE M WINTERS, 4676 S RIDGELINE DR, OGDEN, UT 84405

    CLAIRE SUMMERHILL, ECF Notification


                                                             /S/ Jaci Coyle

                                                          EXHIBIT "A"
                          Trustee's Accounting of Receipts as of December 04 , 2018 for Case No. 15-31416


  Date         Payment Type                     Amount         Date      Payment Type                       Amount
  12/31/15     DEBTOR PAYMENT            $112.00 6/28/17                LOCKBOX DEBTOR  000000000002073-
                                                                                             PAYMENT $191.00
  2/11/16      LOCKBOX DEBTOR
                          000000000001703-
                              PAYMENT $112.00    7/31/17                LOCKBOX DEBTOR  000000000008377-
                                                                                             PAYMENT 5/3 $191.00
                                                                                                           WHOLESALE
  3/21/16      LOCKBOX DEBTOR
                          000000000007112-
                              PAYMENT 5/3$191.00
                                           WHOLESALE
                                                 10/6/17                LOCKBOX DEBTOR  000000000008502$191.00
                                                                                             PAYMENT 5/3 WHOLESALE
  4/20/16      LOCKBOX DEBTOR
                          000000000001980-
                              PAYMENT 5/3$191.00 10/31/17
                                           WHOLESALE                    LOCKBOX DEBTOR  000000000004453$191.00
                                                                                             PAYMENT 5/3 WHOLESALE
  5/19/16      LOCKBOX DEBTOR
                          000000000005148-
                              PAYMENT 5/3$191.00
                                           WHOLESALE
                                                 11/29/17               LOCKBOX DEBTOR  000000000002298$191.00
                                                                                             PAYMENT 5/3 WHOLESALE
  5/25/16      LOCKBOX DEBTOR
                          000000000000991-
                              PAYMENT 5/3$79.00  2/5/18
                                           WHOLESALE                    LOCKBOX DEBTOR  000000000002554$191.00
                                                                                             PAYMENT 5/3 WHOLESALE
  6/22/16      LOCKBOX DEBTOR
                          000000000006436-
                              PAYMENT 5/3$191.00
                                           WHOLESALE
                                                 2/13/18                LOCKBOX DEBTOR  000000000007693$191.00
                                                                                             PAYMENT
  7/20/16      LOCKBOX DEBTOR
                          000000000002067-
                              PAYMENT $191.00    2/20/18                TFS - Delinquency Catchup Payment$382.00
  8/18/16      LOCKBOX DEBTOR
                          000000000002067-
                              PAYMENT $191.00    2/23/18                TFS - Monthly Plan Payment       $191.00
  9/20/16      LOCKBOX DEBTOR
                          000000000002067-
                              PAYMENT $191.00    3/22/18                TFS - Monthly Plan Payment       $191.00
  10/19/16     LOCKBOX DEBTOR
                          000000000002067-
                              PAYMENT $191.00    5/3/18                 LOCKBOX DEBTOR  000000000005927$191.00
                                                                                             PAYMENT
  11/18/16     LOCKBOX DEBTOR
                          000000000002071-
                              PAYMENT $191.00    5/8/18                 LOCKBOX DEBTOR  000000000005927
                                                                                             PAYMENT ($191.00)
  12/20/16     LOCKBOX DEBTOR
                          000000000002068-
                              PAYMENT $191.00    5/23/18                TFS - Monthly Plan Payment       $191.00
  2/17/17      LOCKBOX DEBTOR
                          000000000002071-
                              PAYMENT $191.00    7/13/18                TFS - Monthly Plan Payment       $191.00
  3/21/17      LOCKBOX DEBTOR
                          000000000002073-
                              PAYMENT $191.00    8/7/18                 TFS - Monthly Plan Payment       $191.00
  4/19/17      LOCKBOX DEBTOR
                          000000000002073-
                              PAYMENT $191.00    9/25/18                LOCKBOX DEBTOR  000000000004810$573.00
                                                                                             PAYMENT 5/3 WHOLESALE
  5/24/17      LOCKBOX DEBTOR
                          000000000006046-
                              PAYMENT 5/3$191.00
                                           WHOLESALE
                                                 11/29/18               TFS - MoneyGram                  $191.00

Trustee's Motion to Dismiss
Case No. 15-31416
Page Number 3
